       Case 2:20-cv-05027-CBM-AS Document 22 Filed 06/29/20 Page 1 of 2 Page ID #:463
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Carol A. Sobel SBN 84483
 LAW OFFICE OF CAROL A. SOBEL
 725 Arizona Avenue, Ste. 300
 Santa Monica, CA 90401
 t. 310 393 3055



 ATTORNEY(S) FOR:     Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
BLACK LIVES MATTER LOS ANGELES, et al.,
                                                                                                 2:20-cv-05027 CBM-AS
                                                              Plaintiff(s),
                                     v.
CITY OF LOS ANGELES, et al.                                                                   CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                       Plaintiffs
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                         PARTY                                                            CONNECTION / INTEREST
BLACK LIVES MATTER LOS ANGELES                                                Plaintiff
CANGRESS                                                                      Plaintiff
STEVEN ROE                                                                    Plaintiff
NELSON LOPEZ                                                                  Plaintiff
TINA ČRNKO                                                                    Plaintiff
JONATHAN MAYORCA                                                              Plaintiff
ABIGAIL RODAS                                                                 Plaintiff
KRYSTLE HARTSFIELD                                                            Plaintiff
(Additional Plaintiffs on attached page)
CITY OF LOS ANGELES                                                           Defendant
CHIEF MICHEL MOORE                                                            Defendant


         June 29, 2020                                       /s/ Carol A. boel
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiffs



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
Case 2:20-cv-05027-CBM-AS Document 22 Filed 06/29/20 Page 2 of 2 Page ID #:464




   BLACK LIVES MATTER LOS ANGELES CASE NO.: 2:20-cv-05027 CBM-AS



   NOTICE OF INTERESTED PARTES              PAGE 2

   NADIA KHAN                               PLAINTIFF
   CLARA ARANOVICH                          PLAINTIFF
   ALEXANDER STAMM                          PLAINTIFF
   MAIA KAZIM                               PLAINTIFF
   ALICIA BARRERA-TRUJILO                   PLAINTIFF
   SHANNON LEE MOORE                        PLAINTIFF
   DEVON YOUNG                              PLAINTIFF
   LINUS SHENTU                             PLAINTIFF
